NO. 12-14-00281-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE: XAVIER GONZALEZ                                      §

AND XG VENTURES, LLC,                                       §     ORIGINAL PROCEEDING

RELATORS                                                    §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Xavier Gonzalez and XG Ventures, LLC, Relators, petitioned for writs of mandamus and
prohibition pertaining to an ex parte temporary restraining order signed by the respondent.1 They
also filed a motion for emergency relief, which was overruled.
         On October 16, 2014, this court notified Relators that it appears the ex parte temporary
restraining order has expired, rendering moot their complaints in this proceeding. Relators were
informed that this original proceeding would be dismissed as moot unless, on or before
October 27, 2014, the court was shown sufficient cause to proceed. The October 27 deadline has
passed, and Relators have not responded to this court’s October 16 notice. Accordingly,
Relators’ petition for writs of mandamus and prohibition is dismissed as moot.
Opinion delivered October 30, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)



         1
          The respondent is the Honorable E.L. McClendon, sitting as a visiting judge in the 258th Judicial District
Court of Trinity County. The real party in interest is Gustavo Lleras.
                                 COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        OCTOBER 30, 2014


                                        NO. 12-14-00281-CV


                    XAVIER GONZALEZ AND XG VENTURES, LLC,
                                     Relators
                                        V.
                             HON. E.L. MCCLENDON,
                                   Respondent


                                      ORIGINAL PROCEEDING
                     ON THIS DAY came to be heard the petition for writ of mandamus and
petition for writ of prohibition filed by XAVIER GONZALEZ AND XG VENTURES, LLC,
who are the relators in Cause No. 21721, pending on the docket of the 258th Judicial District
Court of Trinity County, Texas. Said petition for writ of mandamus having been filed herein on
September 30, 2014, and the same having been duly considered, because it is the opinion of this
Court that a writ of mandamus should not issue, it is therefore CONSIDERED, ADJUDGED and
ORDERED that the said petition for writ of mandamus be, and the same is, hereby DISMISSED
AS MOOT.

                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.